DETAILED ACTION
Status of Application
1.	The claims 1-20 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 5 and 16 are indefinite because they include further limitations to the viscosifier that are only defined by a trademarked name. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify the viscosifier, and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pujari et al (US 5229339).
	Regarding claim 1, Pujari et al teaches a ceramic casting slurry comprising an aqueous suspension of ceramic particles. This suspension constitutes an ink and it would be usable for 3D printing. As such, the preamble limitation of instant claim 1 is met by the Pujari material. Pujari teaches an embodiment wherein the suspension has a solids loading content of silicon nitride of 72 wt% (see column 7, lines 45-50). From the density of water and silicon nitride, this weight percentage is converted to approximately 44.8 vol% silicon nitride ceramic particles. Pujari further teaches that the suspension comprises a surfactant (see column 4, lines 20-25). This component is a viscosifier that would inherently increase suspension viscosity. Each limitation of instant claim 1 is met by the teachings of the prior art of record, and the claim is anticipated and rejected under USC 102. 
	Regarding claim 8, Pujari et al teaches a particle size of 2 microns (see column 3, lines 45-50). 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-4, 9, 13-15, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al (KR 20170108305 A) in view of Andersen et al (US 2018/0298215).
	Regarding claim 1, Jung et al teaches a 3D printing method for a ceramic mold or core, and further teaches a ceramic particulate slurry used in said method. This slurry constitutes an ink for additive manufacturing. Jung et al teaches that the inventive slurry is aqueous and can further comprise a polymeric coating on the surface of the ceramic powder. This polymer constitutes a surfactant/viscosifier. Jung et al does not specify the solid loading of the ceramic particles in the inventive slurry. However, it would have been obvious to one of ordinary skill in the art to modify Jung et al in view of Andersen et al in order to use the solid content loading amount taught therein. Andersen teaches a feedstock ink for 3D printing comprising ceramic particulate in a suspension, and specifies a solids loading amount of 50-95 wt% (see Abstract). This range overlaps the volume percentage range of instant claim 1, and the range of said claim is thus rendered obvious by the prior art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	One of ordinary skill in the art would have had motivation to use the Andersen et al particle loading amount in the Jung et al suspension because the lack of quantitative teaching as to this amount in Jung would have led one to look to other teachings in the prior art for a workable value. Andersen et al provides a teaching as to this amount, and one would have had a reasonable expectation of success in the modification because Jung and Andersen are each drawn to ink slurries used in 3D printing of ceramics. Each limitation of instant claim 1 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 2, Andersen et al teaches a particle solid loading content in the inventive slurry of 50-95 wt%. The range overlaps the 50-59 vol% range of the instant claim when converted to volume percentage. As such, the further range limitation of claim 2 is rendered obvious by the teachings of the prior art of record. 
	Regarding claims 3-4, Jung et al teaches that the ceramic particulate can be boron carbide UHTC material. 
	Regarding claim 9, Andersen teaches that the inventive slurry can comprise a dispersant (see paragraph 0110), and this teaching would indicate to one of ordinary skill that this additive could also be advantageously included in the dispersion taught by Jung et al. 
	Regarding claim 13, Jung et al teaches a ceramic particulate slurry used in a 3D printing method. This slurry constitutes an ink for additive manufacturing. Jung et al teaches that the inventive slurry is aqueous and can further comprise a polymeric coating on the surface of the ceramic powder. This polymer constitutes a surfactant/viscosifier. Jung teaches that the slurry is prepared by adding ceramic particles to water and mixing. The Jung polymeric coating is a viscosifier that is added to the suspension along with the ceramic particles, and necessarily increases the suspension viscosity, as the polymer is equivalent to the viscosifier compounds disclosed instantly.
Jung et al does not specify the solid loading of the ceramic particles in the inventive slurry. However, it would have been obvious to one of ordinary skill in the art to modify Jung et al in view of Andersen et al in order to use the solid content loading amount taught therein. Andersen teaches a feedstock ink for 3D printing comprising ceramic particulate in a suspension, and specifies a solids loading amount of 50-95 wt% (see Abstract). This range overlaps the volume percentage range of instant claim 13, and the range of said claim is thus rendered obvious by the prior art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	One of ordinary skill in the art would have had motivation to use the Andersen et al particle loading amount in the Jung et al suspension because the lack of quantitative teaching as to this amount in Jung would have led one to look to other teachings in the prior art for a workable value. Andersen et al provides a teaching as to this amount, and one would have had a reasonable expectation of success in the modification because Jung and Andersen are each drawn to ink slurries used in 3D printing of ceramics. Each limitation of instant claim 13 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 14, Andersen et al teaches a particle solid loading content in the inventive slurry of 50-95 wt%. The range overlaps the 50-59 vol% range of the instant claim when converted to volume percentage. As such, the further range limitation of claim 2 is rendered obvious by the teachings of the prior art of record.
	Regarding claim 15, the term “incrementally” does not necessitate any certain quantitative range or level of increment. As such, any addition of particulates taught by Jung et al would constitute an incremental additional. The additional limitation of claim 15 is thus met by the prior art of record. 
Regarding claim 17, Andersen teaches adding a dispersant to the inventive slurry (see paragraph 0110), and this teaching would indicate to one of ordinary skill that this additive could also be advantageously included in the dispersion taught by Jung et al.
Regarding claim 20, as discussed above, Jung et al in view of Andersen et al teaches a method of 3D printing using an ink meeting each limitation of instant claim 1 and claim 20. The nature of 3D printing leads to a printed body comprising a plurality of stacked layers in the z-axis dimension, wherein the layers comprise extruded filaments formed of the printing ink. As such, Jung in view of Andersen teaches a printed body meeting each limitation of instant claim 20. 
11.	Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al (KR 20170108305 A) in view of Andersen et al (US 2018/0298215) and in further view of Pujari et al (US 5229339).
	 Regarding claim 6, the claim differs from Jung et al in view of Andersen et al as applied above because Jung does not specify the content of the polymeric viscosifier coating. However, it would have been obvious to one of ordinary skill in the art to modify Jung in further view of Pujari et al in order to add the viscosifier in the amount taught therein. Pujari et al teaches a ceramic casting slurry comprising an aqueous suspension of ceramic particles, and as such teaches a suspension having a similar composition to that taught by Jung and Andersen. The Pujari suspension further comprises a surfactant that is functionally equivalent to the coating of Jung. Pujari teaches that the amount of surfactant is about 0.5-10 wt% or 1-5 wt% (see column 4, lines 25-30). One of ordinary skill in the art would have had motivation to use the Pujari surfactant amount in the Jung et al suspension because the lack of quantitative teaching as to this amount in Jung would have led one to look to other teachings in the prior art for a workable value. Pujari provides a teaching as to this amount, and one would have had a reasonable expectation of success in the modification because Jung and Pujari are each drawn to ceramic particulate slurries having similar compositions. Each limitation of instant claim 6 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 7, Pujari teaches that the inventive suspension comprises 0.5-10 wt% surfactant. This range overlaps and therefore renders obvious the range of instant claim 7. 
	Regarding claim 8, Pujari et al teaches a particle size of 2 microns (see column 3, lines 45-50). 
12.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al (KR 20170108305 A) in view of Andersen et al (US 2018/0298215) and in further view of Sullivan et al (US 2015/0099102). 
	 Regarding claim 10, the claim differs from Jung et al in view of Andersen et al as applied above because while Andersen teaches a dispersant is to be included in the inventive slurry, it does not teach that the dispersant is polyethyleneimine. However, it would have been obvious to one of ordinary skill in the art to modify Jung et al in further view of Sullivan et al in order to use polyethyleneimine as the dispersant. Sullivan et al teaches an ink composition for 3D printing comprising a similar ceramic particulate composition, and that further comprises a dispersant/stabilizing agent (see paragraph 0041). Sullivan further teaches that this component can be polyethyleneimine (ibid.). One of ordinary skill would have had motivation to use this dispersant with the suspension as taught by Jung in view of Andersen, because while Andersen calls for a dispersant to be included, it does not specify any particular compound. This would cause one of ordinary skill to look to other teachings for an appropriate dispersant, and Sullivan provides a teaching in this regard. One would have had a reasonable expectation of success in the modification because Jung, Andersen, and Sullivan are each drawn to ceramic inks for 3D printing. Each limitation of claim 10 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Allowable Subject Matter
13.	Claims 11-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest an ink meeting each limitation of instant claim 1, and further comprising a pH modifier. The prior art also fails to teach or suggest a method of preparing ink according to instant claim 13, and wherein a pH modifier is also added. 
Conclusion
14.	Claims 1-10, 13-17, and 20 are rejected. Claims 11-12 and 18-19 are objected to. 
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW4 November 2022